Title: From Hannah Phillips Cushing to Abigail Smith Adams, 16 May 1811
From: Cushing, Hannah Phillips
To: Adams, Abigail Smith



Scituate May 16th. 1811

Not one word have I heard from you my dear Friend since your kind letter, saying that you was but just leaving the chamber, after a long confinement. I hope & pray that you soon regained your usual health though that at best is delicate. Various circumstances have prevented my being with you ere this. Three weeks since I was called to Plymouth, to sympathize with my beloved Mrs Hammatt for the death of her lovely infant, who went to bed well & was a Corpse before morg. The Phin. thought he had the quinsey. Doctor Barns’s sickness & death engaged some of my time; & now like Martha of old I am cumbered about many things, though I hope not altogether neglectful of the one thing needful. It was wisely ordained by Providence that we all should have parts, & duties, to perform, while we remain on earth, & my cares have greatly increased since I have to act them alone, & every days experience adds to my esteem & veneration for that departed Saint. It is hard very hard my Friend to be seperated from a protector, counseler, & bosome companion, who for thirty six years was a host to me, & in whose society I always delighted. At the same time my heart rises in gratitud to the great Ruler of the Universe, for continuing us so long together, & the all consoling hope revealed to us, of a reunion with our dear Friends in the World of spirits. Permit one observation more how cheerfully did our Friend encounter the blasts of winter, rough roads, & icy streams to get a support for me; at a time too when his constitution was greatly enfeebled by sickness, & an accumulations of years. You justly observed, “How blessings brighten as they take their flight.” How I have digressed from the motive of writing this letter, which was to ask after your health & Friends. Next week I may be prevented from accomplishing my long wished for visit as Judge Barns, & some of our Plymouth Relatives are expected; so it is not in my power to say when I may probably see Quincy. If you contemplate an excursion soon, be so good as to hint it by next Wedys. mail. My family remains the same, each member of which desires with me to be affectionately remembered to you & yours. My regards to Judge & Mrs Cranch, Mr. & Mrs Adams. Your Truly & / Affectionate Friend
H Cushing